Title: From Benjamin Franklin to John Adams, 5 June 1781
From: Franklin, Benjamin
To: Adams, John


Sir,
Passy, June 5. 1781.
I have received the honour of your Letter dated the 25th. past, advising me of your Drafts for Forty Thousand Livres payable to the Order of Captain Joiner, which I shall accept when they appear.
No specific Sum having been mentioned to me by Col. Laurens, as what would be wanted to fulfil his Orders in Holland, I think myself obliged to acquaint your Excellency that I fear my Funds will not permit my furnishing more than about 15000£ Sterling in the whole, that is, to pay for the Purchase of the Goods that had been bought by Commodore Gillon, and such others as Col. Laurens has himself ordered.
I just now hear by some intelligent Persons who left London last Tuesday, that it was understood the Indienne would sail about the Beginning of this Month, and that some Ships were ordered to cruise for her.
I have the honour to be, Sir, Your Excellency’s most obedient and most humble Servant
B Franklin
His Excelly. John Adams Esqr
 
Notation: Dr. Franklin 5th. June 1781.
